Carswell and Johnston, JJ.
(dissenting). We dissent and vote to affirm, on authority of Matter of Sizer (129 App. Div. 7; affd., 195 N. Y. 528) and Matter of Abel (136 App. Div. 788), and on the further ground that the testimony adduced by the contestant, so far as credited, considered in connection with the presumptions arising from the attestation clause, adequately justified the surrogate’s determination that he was satisfied with the genuineness of the will, the validity of its execution, decedent’s understanding of the will, and the testamentary capacity of the decedent.
Decree admitting will to probate reversed on the law and the matter remitted to the Surrogate’s Court of Nassau county for a new trial upon the objections, with costs to the appellant, and to the respondent and the special guardian jointly, payable out of the estate.